Citation Nr: 0505263	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from October 1987 to April 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, confirmed and 
continued a zero percent disability evaluation for 
retropatellar pain syndrome of the left knee and a zero 
percent disability evaluation for retropatellar pain syndrome 
of the right knee.

The case was previously before the Board and, in December 
2002, the Board undertook development under regulations 
promulgated which gave the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 
19.9(a)(2) (2002).

The veteran was notified in March 2003 that the Board was 
developing additional evidence concerning his appeal and had 
asked the VA Medical Center (VAMC) in Dallas, Texas, to 
schedule him for an examination.  He was told he would be 
notified by the VAMC when and where to report.  The veteran 
was afforded a VA Compensation and Pension examination in May 
2003, and additional evidence regarding his bilateral knee 
disabilities was obtained.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.  

Although development was initiated and completed by the 
Board, in accordance with the Federal Circuit's decision in 
Disabled American Veterans that invalidated the duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in August 2003 so 
that initial consideration of the additional evidence 
obtained would be by the agency of original jurisdiction.

On remand from the Board, in a rating decision in August 
2004, the RO assigned a 10 percent disability evaluation for 
retropatellar pain syndrome of each knee, effective from 
April 22, 1997.  A supplemental statement of the case was 
issued in September 2004.  Although the RO assigned the 
increased evaluations effective from the date of the 
veteran's original claim received in April 1997, which we 
will not disturb, it appears to the Board that the claim for 
increase received in June 2000 is actually the application on 
which the award is warranted, and that the initial decision 
granting service connection and assigning noncompensable 
ratings had previously become final.  Therefore, as we do not 
find that the 10 percent ratings are the initial ratings 
assigned, a discussion of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), is not 
applicable.  

Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that, when a veteran files an NOD as to the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation, and thus to consider all potentially applicable 
disability ratings.  It follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The credible and probative evidence establishes that the 
veteran's right knee disability is manifested by subjective 
complaints of pain, giving way, locking, and tenderness to 
palpation.  Objective findings included crepitus and range of 
motion from 0 to 135 degrees, with pain shown during the last 
15 degrees of flexion and discomfort with extension against 
manual resistance.  
2.  The credible and probative evidence establishes that the 
veteran's left knee disability is manifested by subjective 
complaints of pain and tenderness to palpation.  Objective 
findings included crepitus and range of motion from 0 to 135 
degrees, with pain shown during the last 15 degrees of 
flexion and discomfort with extension against manual 
resistance.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic 
Code 5260 (2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic 
Code 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 2000.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in February and March 2004, the RO informed 
the appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2001 statement of the case (SOC) and supplemental 
statement of the case (SSOC) dated in September 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In February and March 2004, the 
veteran wrote that he did not have any further documentation 
or additional evidence to submit.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment.  38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5257.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Factual background

In January 1997, the veteran submitted a claim for service 
connection for multiple disorders, to include retropatellar 
pain syndrome of both knees.  Service medical records show 
that he complained on several occasions of bilateral knee 
pain, and reported an injury to his right knee in 1994.  In 
October 1996 he complained of knee joint pain, the right 
greater than the left, off and on for several years.  
Examination revealed retropatellar crepitus of the left knee, 
otherwise normal.  There was retropatellar crepitus of the 
right knee, and medial anterior joint line tenderness, and a 
positive McMurray's test.  The ligaments were stable.  The 
September 1996 X-rays of the knees were reported as negative.  
The assessment was derangement of the right knee, and the 
examination was suggestive of a medial meniscus tear.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 1997.  He reported having had several 
knee injuries in service but no surgical procedures had been 
performed.  He complained of daily bilateral knee pain 
especially when going up or down stairs.  He stated that 
after running 10 miles, he would have swelling in his right 
knee.  He had been able to pass his physical training test 
without difficulty.  Clinical findings were that both knees 
appeared normal without gross deformity.  There was no soft 
tissue swelling noted and no joint effusion was appreciated.  
Both knees were stable anteriorly, posteriorly, laterally and 
medially to stress.  The McMurray's test was negative 
bilaterally.  The impression was chronic bilateral knee pain, 
status post trauma.  

In a May 1997 rating decision, the RO granted entitlement to 
service connection for left knee retropatellar pain syndrome 
and for right knee retropatellar pain syndrome.  A zero 
percent (noncompensable) disability evaluation effective from 
April 22, 1997, was assigned for each knee disability, under 
Diagnostic Code 5260.  The veteran was notified of the 
decision by letter dated in May 1997.

In June 2000, the veteran requested to reopen several 
service-connected conditions, to include the bilateral knee 
disabilities, as he believed these conditions had worsened.  
Thus, he sought increased ratings at that time.

At a VA C&P examination of the joints in September 2000, the 
veteran had a normal gait and could squat with no problem, 
but did get stiffness and tightness in the right knee.  
Examination of the knees revealed no periarticular 
thickening.  He had full extension to 0 degrees and full 
flexion to 140 degrees in each knee.  McMurray's test and 
Lachman's sign were negative on both knees.  In addition, no 
ligament laxity was found, both patellas were freely movable, 
and neither was tender.  Neither knee was entirely smooth, 
with 2+ roughness in the right patellofemoral joint and 1+ 
roughness in the left patellofemoral joint.  X-rays of the 
knees were normal.  The impression was right retropatellar 
pain syndrome and left retropatellar pain syndrome.  

In a November 2000 rating decision, the RO confirmed and 
continued the noncompensable evaluation for each knee.  

In his substantive appeal received in December 2001, the 
veteran contended that the findings stated in the evaluations 
of his knees did not take into consideration the pain and 
limited motion experienced in the mornings or after physical 
activity, such as climbing stairs and jogging.  He said the 
evaluation had been done in the middle of the day, but the 
examining physician had been advised of these problems.  

The veteran wrote in May 2002 that since his last VA 
examination his condition had changed, including his knee 
pain.  

At a VA examination of joints in May 2003 the veteran 
described his symptoms during service.  He reported that 
post-service, he had first worked as a railroad conductor, 
which involved some trauma to his knees from jumping on and 
off trains.  He then did police work for approximately three 
years, and since December 2001 was a Federal Air Marshal.  
For about seven days a month, he taught a class that involved 
standing on pavement for long hours, which made his knees 
ache.  He had considerable pain in the morning when he first 
got up.  The pain was located along the anterolateral and 
anteromedial aspects of the right knee, and mainly on the 
anterolateral aspect of the left knee.  The pain was 
aggravated by using stairs, sitting for a long time or 
turning with his feet planted.  The pain had reduced his 
running time by about half.  He had no formal treatment on 
his knees, but performed some stretching exercises.  

The clinical findings were that both knees had good 
alignment, stable collateral and cruciate ligaments, and 
stable patellae.  The supported muscle strength was 
excellent.  The knees were not swollen, and both patellae 
were stable.  There was pain on patella compression.  
Crepitus, thought to be from the patellofemoral joint, was 
noted when the knees were extended against resistance.  The 
range of motion for both knees was from 0-135 degrees.  There 
was pain during the last 15 degrees of flexion and some 
discomfort with extension against manual resistance.  The 
active and passive ranges of motion were the same.  The 
examiner did not find any evidence of weakened movement, 
excess fatigability, incoordination, swelling, deformity, or 
atrophy.  The veteran's subjective notations of pain were 
supported by objective findings.  The diagnosis was bilateral 
retropatellar pain syndrome.  The right side bothered the 
veteran more and had more crepitus.  There was no finding of 
any abnormality of the patella tracking in its groove.  The 
examiner opined that there were some definite changes in the 
articular surface of the patellofemoral joint, mainly 
cartilaginous.  The examiner was not certain that X-rays 
would delineate any bony changes.  X-rays in May 2003 of the 
veteran's knees while standing revealed no evidence of 
fracture or dislocation.  There was a similar appearance to 
both knees.  The appearance was stable since September 2000.

In a letter dated in February 2004, J.A.G., M.D., a family 
practioner, wrote that the veteran had presented the previous 
day with complaints of bilateral knee pain, the right worse 
than the left.  The veteran stated that the pain had 
increased or worsened over the prior few months.  He reported 
symptoms of locking, instability, and swelling in his right 
knee.  Both knees bothered him with going up and down stairs, 
prolonged sitting, and turning or pivoting with his feet 
planted.  He had some occasional swelling in the left knee 
after activity.  He was unable to run on pavement due to knee 
pain which limited his activity.  He denied any recent injury 
or inciting event.  

Dr. J.A.G. reviewed the May 2003 VA evaluation and X-rays.  
He observed that the X-rays were normal, per the report, with 
no comment on any degree of arthritic change.  Clinical 
findings were normal alignment of both knees, no effusion on 
either knee, and full range of motion from 0 to 135 degrees 
of flexion.  There was significant lateral joint-line 
tenderness, mild medial joint line tenderness on the right 
knee, and a positive McMurray's test on the right.  There was 
discomfort on both knees with manipulation and lateral 
movement of the patella.  Otherwise, both the anterior and 
posterior cruciate ligaments appeared stable.  The lateral 
and medial collateral ligaments were stable bilaterally.  

Dr. J.A.G. summarized that the veteran had bilateral 
patellofemoral disease, with a probable lateral meniscal tear 
on the right knee.  The recommendation was for an MRI of the 
right knee or referral to an orthopedist for further 
evaluation of the need for possible arthroscopic repair.  He 
felt that if a meniscal tear of the right knee were present, 
it was difficult to determine when the injury originally 
occurred, but it was likely that it occurred during one of 
the several episodes of trauma to his knees in military 
service.  

In an August 2004  rating decision, the RO assigned a 10 
percent disability evaluation for each knee, effective from 
April 1997.  


Legal Analysis

This appeal commenced when the evaluation of each knee was 
zero percent.  The veteran claimed that he was worse and, 
based upon the above evidence, the RO agreed and, based on 
clinical findings of painful motion, assigned a 10 percent 
disability evaluation for each knee under DC 5260, for 
limitation of flexion, effective from April 1997.  

38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  

The clinical findings at the May 2003 VA examination and the 
February 2004 private examination show flexion to 135 
degrees, basically normal flexion.  However, as acknowledged 
by the RO, the clinical findings also show pain on motion.  
At the May 2003 VA examination, the examiner noted the 
veteran had pain during the last 15 degrees of flexion.  
Under the criteria for limitation of flexion of the leg, a 20 
percent evaluation requires limitation of flexion to 30 
degrees.  Even with allowing for additional limitation of 
flexion of 15 degrees due to pain, or limitation of flexion 
to 120 degrees, this would not approach the limited flexion 
required for either the veteran's right knee or left knee 
disability rating to increase to 20 percent.   

Although there are complaints of pain with flexion, the 
current evaluation contemplates the presence of pain.  
Functional limitation beyond that contemplated by the current 
evaluation has not been demonstrated on examination.  

The Board will therefore determine whether the veteran's 
disability warrants a higher rating under a separate 
diagnostic code.  The range of extension of the knee, 
bilaterally, was zero, which is normal.  Although some 
discomfort was shown with extension against manual 
resistance, the evidence of record does not show extension 
limited to 15 degrees, necessary for an increase to a 20 
percent disability rating under DC 5261. 

While the veteran complained of his right knee giving out or 
locking at the February 2004 examination, both knees were 
found to be stable in May 2003 and February 2004.  Therefore, 
to whatever extent the veteran experiences subluxation or 
instability, it clearly does not rise to a moderate level, as 
required under DC 5257 for an increase in disability rating 
to 20 percent.  

The veteran has never been diagnosed with ankylosis of either 
knee, nor has he complained of an inability to move either 
knee.  Therefore, DC 5256 is not for application.  Likewise, 
the veteran has never been diagnosed with nonunion or 
malunion of the tibia and fibula of either knee.  Therefore, 
DC 5262 does not apply.  

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the veteran certainly has complained of a 
history of bilateral knee pain.  However, even considering 
the effects of pain on use and during flare-ups, and the 
other factors addressed in DeLuca v. Brown, supra, there is 
no objective evidence of more than characteristic pain on 
motion of the bilateral knee and becoming painful on use.  
See 38 C.F.R. §§ 4.40, 4.45.  With regard to establishing 
loss of function due to pain, it is necessary that complaints 
be supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected bilateral knee 
disability are contemplated in the 10 percent rating assigned 
to each knee.  There is no indication in the record that 
pain, due to disability of the bilateral knee, causes 
functional loss greater than that contemplated by the 10 
percent evaluation currently assigned for each knee.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown,  supra.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
bilateral knee impairment.  While he complained of recurrent 
pain that interfered with his job, there is no contention or 
indication that his bilateral knee impairment, in and of 
itself, is productive of marked interference with other 
employment or necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted, the issue now before the Board is whether ratings 
in excess of the 10 percent assigned by the RO for each knee 
during the course of this appeal, on remand, should be 
increased to a higher level.  In view of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claims and that an increase beyond 10 
percent is not warranted for the retropatellar pain syndrome 
of either the right or left knee.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


